Exhibit 10.2
SUPPLEMENT NO. 3 TO THE SECURITY AGREEMENT
SUPPLEMENT NO. 3 dated as of July 20, 2012, to the Pledge and Security Agreement
(as amended, supplemented or otherwise modified, the “Security Agreement”) dated
as of October 26, 2007 among AVAYA HOLDINGS CORP. (f/k/a SIERRA HOLDINGS CORP.)
(“Holdings”), AVAYA INC. (the “Borrower”), certain Subsidiaries of Borrower from
time to time party thereto and CITIBANK, N.A., as Administrative Agent for the
Secured Parties.
A.    Reference is made to the Credit Agreement dated as of October 26, 2007 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, Holdings, Citibank, N.A., as Administrative
Agent, Swing Line Lender, and L/C Issuer, and each lender from time to time
party thereto (collectively, the “Lenders” and individually, a “Lender”).
B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement and the Security
Agreement.
C.    The Grantors have entered into the Security Agreement in order to induce
(x) the Lenders to make Loans and the L/C Issuers to issue Letters of Credit,
(y) the Hedge Banks to enter into and/or maintain Secured Hedge Agreements and
(z) the Cash Management Banks to provide Cash Management Services. Section 6.14
of the Security Agreement provides that additional Restricted Subsidiaries of
the Borrower may become Grantors under the Security Agreement by execution and
delivery of an instrument in the form of this Supplement. Each undersigned
Restricted Subsidiary (each, a “New Subsidiary”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Grantor
under the Security Agreement in order to induce (x) the Lenders to make
additional Loans and the L/C Issuers to issue additional Letters of Credit, (y)
the Hedge Banks to enter into and/or maintain Secured Hedge Agreements and (z)
the Cash Management Banks to provide Cash Management Services and as
consideration for (x) Loans previously made and Letters of Credit previously
issued, (y) Secured Hedge Agreements previously entered into and/or maintained
and (z) Cash Management Services previously provided.
Accordingly, the Administrative Agent and each New Subsidiary agree as follows:
SECTION 1. In accordance with Section 6.14 of the Security Agreement, each New
Subsidiary by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
each New Subsidiary hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, each New Subsidiary, as security for the payment and performance
in full of the Obligations does hereby create and grant to the Administrative
Agent, its successors and assigns, for the benefit of the Secured Parties, their
successors and assigns, a security interest in and lien on all of such New
Subsidiary’s right, title and interest in and to the Collateral (as defined in
the Security Agreement) of such New Subsidiary. Each reference to a “Grantor” in
the Security Agreement shall be deemed to include each New Subsidiary. The
Security Agreement is hereby incorporated herein by reference.
SECTION 2. Each New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as such enforceability may be limited by Debtor Relief Laws and by general
principles of equity.
SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received a counterpart of this Supplement that bears the signature of
each New Subsidiary, and the Administrative Agent has executed a counterpart
hereof. Delivery of an executed signature page to this Supplement by facsimile
transmission or other electronic communication shall be as effective as delivery
of a manually signed counterpart of this Supplement.
SECTION 4. Each New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of the location of
any and all Collateral of such New Subsidiary and (b) set forth under its
signature hereto is the true and correct legal name of such New Subsidiary, its
jurisdiction of formation and the location of its chief executive office.
Schedule I shall be incorporated into, and after the date hereof be deemed part
of, the Perfection Certificate.
SECTION 5. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.
SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 7. If any provision of this Supplement is held to be illegal, invalid or
unenforceable, the legality, validity and enforceability of the remaining
provisions of this Supplement and the other Loan Documents shall not be affected
or impaired thereby. The invalidity of a provision in a particular jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.
SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 6.01 of the Security Agreement.
SECTION 9. Each New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with the execution and
delivery of this Supplement, including the reasonable fees, other charges and
disbursements of counsel for the Administrative Agent.
[Signatures on following page]


IN WITNESS WHEREOF, each New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.
RADVISION, INC.
By:    /s/ Matthew Booher
Name:
Matthew Booher

Title:
Attorney-in-Fact

Jurisdiction of Formation: New Jersey
Address of Chief Executive Office:    
17 17 State Highway 208 North, Suite 300
Fair Lawn, New Jersey 07410
AVAYALIVE INC.
By:    /s/ Matthew Booher
Name:
Matthew Booher

Title:
Vice President and Treasurer

Jurisdiction of Formation: Delaware
Address of Chief Executive Office:    
211 Mt. Airy Road
Basking Ridge, New Jersey 07920
CITIBANK, N.A.,
as Administrative Agent
By:    /s/ Jennifer Bagley
Name: Jennifer Bagley
Title: Vice President    
SCHEDULE I
TO SUPPLEMENT NO. 3 TO THE
SECURITY AGREEMENT
LOCATION OF COLLATERAL


EQUITY INTERESTS
Issuer
Number of
Certificate
Registered
Owner
Number and
Class of
Equity Interests
Percentage of
Equity Interests
RADVision Government Services, Inc.
n/a
RADVision, Inc.
1,000 shares
1.0

DEBT SECURITIES




TRADEMARK, SERVICE MARKS AND TRADEMARK APPLICATIONS




PATENTS AND PATENT APPLICATIONS




COPYRIGHTS AND COPYRIGHT APPLICATIONS


